Citation Nr: 0815149	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  04-15 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to May 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the veteran's claim for 
TDIU.  The claim was remanded by the Board in August 2005 and 
August 2006.


FINDING OF FACT

Resolving all doubt in favor of the veteran, his service-
connected disabilities, including schizophrenia, rated 50 
percent disabling, and sinusitis, rated 50 percent disabling, 
render the veteran unemployable.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability are met.  38 U.S.C.A. § 1155 (West 
2002), 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends he is entitled to TDIU.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Here, the Board 
is granting the veteran's appeal for TDIU.  Thus, no further 
discussion of the VCAA is required.

Appeal for TDIU

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16 (2007). 

The veteran's service-connected schizophrenia is currently 
rated 50 percent disabling and service-connected sinusitis is 
rated 50 percent disabling.  The veteran's combined rating 
for his service-connected disabilities is 80 percent.  
Therefore, the veteran is eligible for an individual 
unemployability rating if he is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993) held that 
the central inquiry in determining whether a veteran is 
entitled to a total rating based on individual 
unemployability is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hodges v. Brown, 5 Vet. App. 375 (1993) 
went on to say that while a veteran could undertake 
employment despite his service-connected disabilities, he was 
unable to secure employment because of his physical 
disabilities.  Thus, the veteran was found unemployable.

The veteran has a ninth grade education, is trained as 
plumber and electrician, and it appears he last worked in 
1972 at the latest.  In June 1974, he was granted a non 
service-connected pension for disabilities worth a combined 
rating of 80 percent.  These disabilities were blindness of 
the left eye, rated 30 percent disabling; heart disease, 
rated 30 percent disabling; anxiety, rated 30 percent 
disabling; duodenal ulcer, rated 20 percent disabling; gout, 
rated noncompensable; and rhinitis; rated non compensable.  
He is service-connected for schizophrenia with a 40 percent 
rating from August 1994.  He is service-connected for 
sinusitis with a 10 percent rating from September 1960 and a 
50 percent rating from July 1995.

The veteran attended a VA psychiatric examination in November 
2006.  He reported trouble sleeping, a dysphoric mood, and 
forgetfulness.  His clothes were disheveled, his affect was 
constricted, and his mood was dysphoric.  He had some 
difficulty with concentration, memory, and orientation to 
time.  He understood that he had a problem, and did not have 
hallucinations, inappropriate or obsessive behavior, panic 
attacks, homicidal or suicidal thoughts, trouble controlling 
impulses, or violent behavior.  Due to cognitive decline, he 
had some trouble with activities of daily living.  He could 
not recall whether he had worked before.  The examiner 
diagnosed dementia and chronic schizophrenia.  The examiner 
stated that there was total occupational and social 
impairment due to the veteran's cognitive decline, and stated 
that the cognitive disorder made it impossible to determine 
whether the service-connected schizophrenia affected the 
veteran's employability as the cognitive decline overshadowed 
the veteran's schizophrenic symptoms.  Resolving the benefit 
of the doubt in the veteran's favor, the Board finds this 
examination favorable to the veteran's claim.  If a medical 
professional cannot distinguish the symptoms of schizophrenia 
from those of a cognitive disorder, then it is well beyond 
the Board's purview to attempt to do so.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 172 (1991) (holding the Board 
should consider only independent medical evidence rather than 
provide their own medical judgment).

There is also favorable evidence showing that the veteran is 
unemployable due to service-connected schizophrenia in the 
form of two statements from a treating VA provider.  The 
first statement, dated March 2004, explains that the veteran 
has severe and chronic schizophrenia with suspiciousness, 
poor trust, poor interaction in daily life, poor social and 
family functioning, and poor tolerance to people, noises, and 
frustration.  The second statement, dated October 2005, 
states that the veteran has a severe mental disorder which 
involves ideas of persecution, poor trust, isolation at home, 
no close friends, and no hobbies.  He has a history of 
suicide attempts.  He experiences severe sleep disturbances 
and auditory hallucinations.  The provider concludes in both 
statements that the disability renders the veteran unable to 
work.

The veteran attended a VA examination for his sinusitis in 
October 2006.  He reported nasal purulent discharge and 
occasional headaches.  Examination found moderately severe 
thickening of the left maxillary sinus, a left-sided concha 
bullosa, and right-sided deviation of the nasal septum.  The 
veteran was diagnosed with right-sided maxillary sinus 
disease.  As this examination contains no opinion on 
employability, it is neither favorable nor unfavorable to the 
veteran's claim.

The claims file shows a long and difficult medical history.  
While the veteran's unemployability has been attributed to 
multiple disorders, his mental disorder has always been a 
prominent impediment to his employability.  Given the 
veteran's level of education and his work experience, 
considering the fact that the veteran has not worked since at 
least 1972, considering that the veteran currently has a 
combined rating of 80 percent, and resolving all doubt in the 
veteran's favor, the Board finds that he is rendered 
unemployable by his many disabilities, particularly service-
connected schizophrenia.  Entitlement to TDIU is warranted.


ORDER

The appeal for a total rating based on individual 
unemployability is granted, subject to the regulations 
governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


